Title: George W. Featherstonehaugh to James Madison, 4 December 1833
From: Featherstonhaugh, George William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg,
                                
                                Dec. 4th, 1833.
                            
                        
                        I had the unfeigned pleasure of receiving your letter, respecting the proper manner of opening to the public
                            the extent of the mineral resources of Virginia. I beg to assure you it is particularly gratifying to me, to find your
                            opinion of the utility of a measure we have so frequently conversed about, entirely coinciding with my own. I sit down
                            most willingly to give you a sketch of my opinion of those resources, and of a worthy and practical manner of developing
                            them. It is too important a subject to be well examined in the compass of an ordinary letter; but I will endeavor to make
                            it as little tedious as possible.
                        It happens opportunely, that the Governor of this state, in his recent message, has recommended the very
                            measure approved of, a geological survey, to the Legislature. Such a measure has already been authorised by the
                            Legislatures of Massachusetts and Maryland: and I have for some time perceived, a strong feeling in favor of it has been
                            rapidly growing up in this state. This comes in the natural order of things. Formerly, this country presented the
                            spectacle of an immense territory, with a small population sparingly scattered on its immense border. Now, its condition
                            is greatly changed; for, although the impressions of the revolution are still fresh upon all minds, as if all had been
                            contemporary with it, we have the energies of a nation, numerous and powerful in extenso, forcibly displaying themselves
                            on every side. Some of the cities are growing up into the first class of magnitude, and the general wants correspond to
                            the increase of numbers. Those labor-saving machines, canals and rail-roads, are gradually extending themselves over the
                            face of the country; and the distant agriculturist finds, in the facilities they give him for the transportation of his
                            produce to market, a compensation for his former high prices.
                        But corn, wheat, and edible commodities are not the only things human ingenuity can produce; and the day has
                            passed by, when the value of an acre of land was to be estimated solely by the number of bushels it would produce. That
                            square acre goes down in a solid mass towards the centre of the earth, and the wants of man and his curiosity will not
                            permit him to rest, until he knows, to a certain extent, what that mass consists of, and to what useful purpose he can
                            apply it. Geology is the science which enables him to gratify that curiosity.
                        The ancestors of the present generation knew not two hundred years ago, the wants which press upon their
                            descendants; they were few in number, and their greatest anxiety was for a secure and abundant means of existence. They
                            held the country when it was in its infant state, but their children enjoy it in the mature state; and the boy’s wants are
                            almost forgotten in the urgencies of those of the man. Yet, most happily, the easy means of satisfying them exist. The
                            wise dispensations of our Creator have provided those for every stage of society; it is man who is to blame, if, having
                            health, he consents to remain poor and miserable; and the same may be said of communities of men, who disregard the
                            resources which are benevolently placed within their reach.
                        It has often been remarked as a surprising circumstance, that the early settlers of Virginia seem never to
                            have suspected the existence of gold in the state, which we know at this time to be very extensively diffused across its
                            whole territory. Considering how much of it has been found of late, it does appear to want some explanation; but perhaps
                            this may not unreasonably be found, in the very woody state of the country, and in the exclusive occupations I have
                            alluded to. It is necessity which is the mother of invention, and they were not under the immediate necessity of looking
                            for it. In Chesterfield and Henrico counties, which are nearer to the first communities of the Ancient Dominion,
                            bituminous coal crops out on the surface very obviously; these indications could hardly escape their notice, or be
                            misunderstood by them, as they came from a country where coal was already in domestic use. But in none of the ancient
                            records of Virginia that I have seen, is this coal alluded to; and the reason it had no importance in their eyes, most
                            probably was, that their fuel was the wood, from which they were obliged to disencumber the ground to plant their corn.
                        Things which they could put to a profitable use we find did attract their attention. We have the proof of
                            this, in the use they made, as far back as 1619, under the government of Sir George Yeardly, of white and blue fossil marl, for the purpose of manuring their lands, and by the aid of which they obtained wheat
                            at the rate of thirty bushels to the acre. But granite and other stones of construction, soapstone, porcelain clay, and
                            other numerous mineral substances, now having an intrinsic value, they paid no attention to. Most probably it never
                            occurred to any of them, that a breakwater would be constructed at Cape Henlopen, for the protection of the future navies
                            and commerce of their country: much less could they suppose that the rocks for its construction would be brought from the
                            neighborhood of Wilmington in Delaware, and some of them from the banks of the Hudson river. There
                                is not a stone in the earth but is there for a wise purpose, and it is our ignorance and indolence which make us
                            blind to this important truth.
                        It has been acknowledged by the most eminent writers, that the prosperity of Great Britain is mainly founded
                            upon her mineral riches. The substitution of human ingenuity for manual labor, is the distinguishing character of modern
                            times; but all the complex and multifarious machinery of her manufactories, cannot operate without steam, nor can this be
                            gathered without fuel. The main source, then, of the wealth of that country, is coal: without it, the cloths, the cottons,
                            the iron, the cutlery, the pottery and a hundred productive branches of art, would cease to exist there, and with them
                            their immense commerce, and their powerful navy. But thirty millions of tons of bituminous coal, exclusive of
                            non-bituminous or anthracite, are annually raised there, and every thing is prosperous: wealth increases, great public and
                            private undertakings are projected and executed, and such is the demand for every mineral substance, that all receive an
                            intrinsic value, sufficient to enable them to sustain even the expenses of a distant transportation. So true is this, that
                            the flagstones of the side-walks of the City of London, are brought from the northern parts of Scotland, and the granite
                            used for the construction of the new London bridge, was imported from the same distant country. Every quarry, then, of
                            mineral substances in that island, is a source of profit to its proprietor, supports the families of many industrious men,
                            and assists to maintain the great transportation interests which conduct the material to its destination; whilst these
                            interests, to be permanently prosperous, depend again, where navigation is out of the question, upon well constructed
                            roads and canals.
                        Here then we perceive the nature of the prosperity of that industrious country, and can no longer be
                            surprised that geology, the science which teaches men how to judge from external indications the probable subterranean
                            value of surfaces, should be so assiduously cultivated.
                        Let us apply, then, my dear sir, this useful lesson to the United States, and especially to the fine state of
                            Virginia. The general complaint is, that the arable land is impoverished by our cultivation, and that the old class of
                            wealthy proprietors, once the ornaments of America, is fast disappearing. There is no doubt much truth in this, and it
                            would present a melancholy perspective, if no remedy was apparent. But in relation to agricultural management, a great
                            effort is obviously now making, to introduce an ameliorating and more systematic culture. It has already been attended
                            with sufficient success to insure the confidence of the farming interest. This is a great point gained, examples going
                            much farther than precept with farmers. Many of them are only to be diverted from their antiquated and unproductive
                            practices, by being surrounded with successful examples. The more you talk to them, the more obstinate you make them,
                            their minds being pre-occupied with the notion, that you want them to seal their own humiliation by surrendering their
                            judgment to yours, and this they will not do. But make twenty five bushels of wheat, where they only make ten, and let
                            them see numerous instances of this, and they will soon come to. I think therefore the agriculture of the state is in a
                            progressively improving condition, and that ere long the beneficial effects will be generally felt and acknowledged.
                        In the meantime, it has been ascertained from the very superficial examinations the state has received, that
                            its mineral resources are not surpassed by those of any state in the union; and yet nothing has been done to develope
                            them, and make them part of the active wealth of the country. Does this supineness proceed from rational doubts that the
                            result would be problematical? What evidence, and whence derived, have we of the probability of this? Public patronage has
                            not yet been extended to any branch of this important object; and private enterprize, where it has been guided by sound
                            discretion, as the instance of the bituminous coal pits of Chesterfield county, has been brilliantly rewarded. But let us
                            suppose the whole district in which this valuable coal field is situated, to have been so deeply covered with other
                            mineral substances, that no external indications had presented themselves, and that the coal, as frequently occurs, laid
                            below the depth of the wells of the country, and we may fairly suppose that that coal field would not have been discovered
                            unto this day. In the absence of public patronage and private enterprize, the same supineness that condemns so many other
                            mineral products, to their subterranean obscurity, would have also included it. But nature there gave a hint which could
                            not be mistaken; the coal cropped out conspicuously on the surface, and could not be neglected. May we not reasonably
                            conclude then, that other coal fields, now hidden, but lying contiguous to the navigable waters of Virginia, exist?
                            Certainly, as far as my observations have gone, there are many encouraging indications of such deposits. And what is here
                            said of coal, may be said of salt and other valuable mineral substances on both sides of the mountains. How are any of
                            them to be found out, if they are not to be looked for, and by persons trained and accustomed to investigations of that
                            kind?
                        The cultivation of the science of geology has produced this immutable truth, that all the mineral and
                            metallic substances in the earth, are not accidentally and irregularly distributed where they are found, but that they
                            have been brought into their places by laws as unchangeable as any other natural laws. Hence, the practical geologist,
                            familiar with the structure of the crust of the earth, is able to say, from the inspection of any one of its numerous
                            beds, what its relation is to any of the other beds: whether, for instance, it is above, or whether it is below the coal,
                            and this with as much accuracy as he can tell, whether any particular letter of the alphabetical column is, when in its
                            proper place, above any other given letter, or below it. Without this knowledge, he might dig for coal, for salt, or any
                            other substance, through rocks lying far beneath the proper place belonging to those minerals in the crust of the earth.
                            And this has often been done, to the great loss and disappointment of the undertakers. It is thus that geology enables us
                            to apply our acquaintance with the laws of nature, to purposes intended to be conducive to the prosperity of the human
                            race.
                        Since then, unquestioned indications exist in various parts of Virginia, of coal, of iron, of gold and
                            silver, of copper, of salt, of lead, and of other mineral and metallic substances, can any satisfactory reason be given,
                            why the state should not engage in the execution of a project of such incalculable importance to her prosperity, as a
                            detailed geological investigation of her whole territory, and the subsequent construction of a geological map, upon which,
                            of a commensurate scale, the exact localities of all her metals and fossil manures, should be accurately laid down, with
                            their geographical elevation, their direction and bearing, their extent and qualities? Will it be disputed, that a map of
                            this character, accompanied with a lucid detailed report, constructed by competent persons from personal investigation,
                            would be invaluable, and do honor to the period when its construction was authorized? Never can such a project be
                            sufficiently appreciated until it is executed; then only would men unite in expressing their astonishment that it had been
                            neglected so long. Is it not manifest, that in the natural progress of things, such a project should precede, and not
                            follow, a general system of internal improvements; it being of the last importance, that the direction given to the routes
                            of canals and roads of every description, should be much influenced by the local position of mineral and metallic beds,
                            and that they should not be influenced altogether, as they still continue to be, by the physical geography of particular
                            lines of direction?
                        But I am conscious, it is unnecessary for me further to urge these considerations upon your enlightened mind.
                            I have been insensibly drawn into an unwonted length on an important subject, and have but very little room to advert to a
                            most interesting locality of the metallic resources of Virginia, now known as the gold region. I imagine a great
                            misconception exists in the public mind in relation to this subject, and I am happy that the information it is in my power
                            briefly to communicate, is founded upon repeated personal investigation. I had conceived, some years ago, the plan of
                            executing a sketch of a general geological map of the United States; but, after great devotion to the pursuit, by
                            preparatory studies in Europe and this country, and a great expenditure of time and money, I have given it up, satisfied
                            that it is a task far beyond the powers of an unassisted individual. The last two years, my investigations have been
                            principally limited to Virginia, and unconnected with any individuals whatever, as I always have been, and still am. I
                            have, during this period, made myself familiarly acquainted with every gold vein that has been worked in the state. To
                            this period of my life, I shall always look back with pleasure; every facility has been extended to me by the most
                            grateful hospitality from every quarter. If language were not inadequate to express what I must always feel on this
                            subject, a delicate respect for the generous minds to whom I feel under such deep obligations, would at any rate impose
                            silence upon me.
                        Interesting as the study of these veins has proved to me, and full of instruction, it is not upon this
                            occasion I can enter into a scientific relation of their structure, and mineralogical characters. It must suffice me to
                            say, that some of them present occasionally, the most surprisingly beautiful and rich specimens of ore; where the quartz
                            contains from ten to forty per cent. in weight of native gold, so pure, as to rise as high as twenty three to twenty three
                            and a half carats. In some instances the gold is found alloyed with silver, and in others I have found not inconsiderable
                            quantities of a variety of red sulphuret of silver. Tellurium also is not uncommon; to these may be added sulphuret of
                            lead, pyritous copper, and, though rarely, beautiful crystals of fibrous malachite. The sulphurets of iron are extremely
                            abundant. In the most celebrated national collections of Europe, most of which I have visited, I have never seen ores more
                            remarkable for richness and beauty. The rarest are from Orange, Spottsylvania and Culpeper, where considerable
                            developements have been made, and I am sure that no mineralogist who could have an opportunity of examining those I have
                            seen, would hesitate to agree in the admiration I freely bestow upon them. It is true, they are not of very frequent
                            occurrence, but still they are met with under circumstances, which hold out great encouragement to pursue the veins, far
                            beneath the superficial depths that have been yet attempted. 
                        The nature, too, of the alluvial deposits of gold, strengthens, in a remarkable manner, the encouragement
                            given by these indications. Nothing can be more certain, than that the precious metal found in these, is derived from
                            broken down quartz veins, and slate veins containing seams of gold, lying in the vicinity of the deposites. I can give you
                            a recent gratifying instance of this. The proprietors of a deposit in the county of Louisa, which had been for some time
                            productive, came unexpectedly upon a very rich bed of gravel, which yielded them in six days, near ten thousand dollars in
                            fine gold. And this is no illusion: for I have had an opportunity of seeing the gold, and of examining and comparing it
                            with specimens of the vein from whence it was derived, and which they have also had the good fortune to discover
                            contiguous to the deposite. The rock is a pale porous quartz, thickly studded with knobs and lamina of gold, which
                            correspond exactly in form with the particles found in the bed of gravel. The same correspondence I have often observed in
                            other localities, and especially at Greenwood in Orange county.
                        But it is not such rich specimens of rock alone which form the temptation to enter upon systematic mining;
                            for, I have seen many veins in Fauquier, Stafford and other counties, where gold is invisibly combined with the sulphurets
                            of iron and copper, and very extensively with pure quartz, so as to yield, when treated by proper processes, from one to
                            six pennyweights for every bushel of ninety six pounds weight. The minimum of these rates would be considered a profitable
                            ore. There have been various attempts to extract the gold from ore of this kind, upon a somewhat large scale, but the want
                            of practical knowledge in metallurgy, the defectiveness of the processes applied, and the novelty of the undertaking,
                            conducted in most instances by persons unacquainted with the art of reducing metals, have hitherto produced a few failures
                            in the experiments attempted; these, being greatly exaggerated and much misrepresented, have had the effect of checking
                            the disposition which had arisen amongst capitalists, to come forward in aid of this branch of industry, by establishing
                            the most promising of these mines upon regular systematic principles.
                        A gold mine, projected with judgment and conducted with skill and economy, is but a manufactory of a
                            particular kind, which gives employment to laborers, who are fed and clothed by other branches of industry. Whatever gives
                            honest and constant employment to the laboring classes, is a blessing, enabling the laborer to support his family, whilst
                            his employer draws a profit from his industry; but in Virginia, where labor and food are comparatively so cheap, and where
                            the main strength of mining labor would soon be as advantageously drawn from colored men--and this I have had evidence
                            of--as from the lower class of whites, mining would be a new and invaluable direction to turn her surplus labor into. But
                            the great lever, capital, still is wanting; and without it, nothing can be done.
                        The auriferous veins appear to maintain a steady continuity towards the centre of the earth; and to sink a
                            shaft of sixty feet, and construct a tunnel to intersect it, is a mere superficial operation, to which, for the want of
                            capital, the operations now in progress, are necessarily limited. If the vein is to be tried at lower depths, a steam
                            engine must be employed to keep the works dry; and if favorable indications encourage the proprietor to construct
                            galleries parallel to his veins, he soon finds that his unaided efforts are insufficient; that he is doing nothing for his
                            country, and is embarrassing himself; that to carry his mine on upon well-approved principles, he must have the aid of a
                            capital which will enlarge his business to the required scale, and bring experience and practical science to the
                            management of it. Private partnerships are subject to so much inconvenience in similar undertakings; it is so difficult to
                            withdraw from them when great interests are embarked; and death so often enhances the difficulty, by making it impossible
                            for the survivor to separate his interest from that of inheriting minors, that it is seldom one or two individuals can be
                            found willing to risk the required amount.
                        It is by incorporated companies alone such undertakings can be profitably established. A hundred individuals
                            will cheerfully divide a risk, that may appear formidable to a few; the undertaking succeeds, a hundred are gratified; if
                            it fails, no one is seriously injured; whilst in both cases the public industry is encouraged. And this, in my opinion, is
                            the true policy to be adopted by the State, viz. to encourage capital to come from a distance, to develope her dormant
                            resources. I speak guardedly when I aver, that if the capitalists of England had entertained as favorable an opinion of
                            the gold and copper lodes of Virginia, as they deserve to inspire, that in 1824 and 1825, when from twelve to fifteen
                            millions sterling went to South America to re-establish the mines, at least two millions of that amount might have been
                            placed in Virginia, if her gold veins had been discovered.
                        Some philosophers are feelingly alive to the danger of encouraging foreign money to come into the country;
                            foreign labor in the disguise of cloth, cotton, cutlery, pottery, may come, although a substitute for native labor; but
                            foreign money, to pay American labor, that may not come. I venture, however, to predict, if ten millions of dollars are
                            ever placed in Virginia, for the purpose of bringing her gold and silver, her copper and other valuable minerals and
                            metals to light, that the prosperity will be so universally enjoyed, as to leave the alarmists in a very feeble minority.
                        And indeed, although little more than two years have elapsed since gold has been much talked of, as a product
                            of Virginia, she has been already benefitted by the exertions that have been made. I have been informed by authority I
                            know to be undoubted, that northern capital to the amount of more than one hundred and fifty thousand dollars, has been
                            expended in two or three counties in the mining interest; and that seventy thousand dollars in bullion, cast from gold
                            found in Orange, Louisa, Spottsylvania and Culpeper, within the present year, have passed through one Bank in
                            Fredericksburg, exclusively belonging to native citizens of Virginia. It is then, an incontrovertible truth, that the
                            employment of capital on a larger scale, may greatly benefit the state, and that by adopting a wise policy, she may become
                            to this country, what Cornwall is to England, the seat of prodigious industry, and the source of much individual and
                            national wealth. Let but one incorporated company succeed, and confidence will immediately spring up. Capital will flow
                            in--real estate will rise to its value--surplus labor will be in demand, and the Ancient Dominion will become what she
                            ought now to be--a prosperous mining country.
                        Permit me now, my dear sir, to add my most cordial wishes for your uninterrupted health and comfort, with the
                            assurances of my being, Most respectfully, Your devoted and faithful servant,
                        
                            
                                G. W. Featherstonehaugh
                            
                        
                    